               Case 8:19-cv-00610-JLS-ADS Document 15 Filed 06/11/19 Page 1 of 3 Page ID #:75



                       1   Michael M. Maddigan (SBN 163450)
                           Vassi Iliadis (SBN 296382)
                       2   HOGAN LOVELLS US LLP
                           1999 Avenue of the Stars, Suite 1400
                       3   Los Angeles, CA 90067
                           Tel: (310) 785-4600
                       4   Fax: (310) 785-4601
                       5
                           michael.maddigan@hoganlovells.com
                           vassi.iliadis@hoganlovells.com
                       6
                           Phoebe A. Wilkinson (Pro Hac Vice
                       7   Application to be submitted)
                           Victoria A. Joseph (Pro Hac Vice Application
                       8   to be submitted)
                           HOGAN LOVELLS US LLP
                       9   390 Madison Ave.
                           New York, NY 10017
                  10       phoebe.wilkison@hoganlovells.com
                           victoria.joseph@hoganlovells.com
                  11
                           Attorneys for Defendant LG Electronics
                  12       U.S.A., Inc.
                  13

                  14

                  15
                                                 UNITED STATES DISTRICT COURT

                  16
                                               CENTRAL DISTRICT OF CALIFORNIA

                  17
                           GARY SOSENKO, DIANE TERRY,                 Case No. 8:19-CV-00610-JLS-ADSx
                  18       and MICHAEL BURRAGE, and on
                                                                      Honorable Josephine L. Staton
                  19       behalf of all others similarly situated,
                                                                      JOINT STIPULATION TO SET
                  20                           Plaintiffs,            BRIEFING SCHEDULE AND
                  21                                                  HEARING DATE FOR
                                 v.                                   DEFENDANT’S MOTION TO
                  22                                                  DISMISS
                  23       LG ELECTRONICS, U.S.A., INC.,
                                                                      [Proposed] Order filed concurrently
                  24                                                  herewith
                                            Defendant.
                  25
                  26

                  27

                  28
H OGAN L OVEL LS US                                                      JOINT STIP TO SET BRIEFING SCHEDULE AND HEARING
       LLP                                                               DATE FOR DEFENDANT’S MOTION TO DISMISS
  ATTO RNEY S AT LAW
                                                                         CASE NO. 8:19-CV-00610-JLS-ADSX
               Case 8:19-cv-00610-JLS-ADS Document 15 Filed 06/11/19 Page 2 of 3 Page ID #:76



                       1                                  JOINT STIPULATION
                       2         Plaintiffs Gary Sosenko, Diane Terry, and Michael Burrage (collectively,
                       3   “Plaintiffs”) and defendant LG Electronics USA, Inc. (“Defendant”) (collectively,
                       4   “the Parties”), by and through their respective counsel of record, hereby submit the
                       5   following joint stipulation:
                       6         WHEREAS, Defendant will file a Motion to Dismiss Plaintiff’s Complaint
                       7   in this action on June 12, the current deadline for Defendant to answer, move, or
                       8   otherwise respond to the Complaint. See Dkt. No. 14;
                       9         WHEREAS, the Parties have conferred and agreed to a briefing schedule
                  10       and hearing date for Defendant’s Motion to Dismiss;
                  11             WHEREAS, the Parties agree that Plaintiffs’ deadline to file an Opposition
                  12       to Defendant’s Motion to Dismiss will be July 12, 2019;
                  13             WHEREAS, the Parties agree that Defendant’s deadline to file a Reply in
                  14       Support of its Motion to Dismiss will be July 26, 2019;
                  15             WHEREAS, the Parties agree that Defendant’s Motion to Dismiss may be
                  16       set for hearing on August 23, 2019, which appears to be available based on the
                  17       Court’s online calendar, or such other date thereafter as may be set by the Court;
                  18             NOW, THEREFORE, PLAINTIFF AND DEFENDANT, BY AND
                  19       THROUGH THEIR COUNSEL OF RECORD, AND SUBJECT TO THE
                  20       APPROVAL OF THE COURT, STIPULATE THAT:
                  21              On June 12, 2019, Defendant will file a Motion to Dismiss.
                  22              On July 12, 2019, Plaintiffs will file an Opposition to Defendant’s Motion
                  23                 to Dismiss.
                  24              On July 26, 2019, Defendant will file a Reply in Support of Defendant’s
                  25                 Motion to Dismiss.
                  26              The hearing on Defendant’s motion shall be set for August 23, 2019 at
                  27                 10:30 a.m. (or such other date and time thereafter as may be set by the
                  28                 Court).
                                                                         JOINT STIP TO SET BRIEFING SCHEDULE AND HEARING
H OGAN L OVEL LS US
       LLP                                                               DATE FOR DEFENDANT’S MOTION TO DISMISS
  ATTO RNEY S AT LAW                                                     CASE NO. 8:19-CV-00610-JLS-ADSX
              Case 8:19-cv-00610-JLS-ADS Document 15 Filed 06/11/19 Page 3 of 3 Page ID #:77



                   1
                             IT IS SO STIPULATED.
                   2

                   3   Counsel for Plaintiffs has reviewed this Stipulation and concurs in its filing.
                   4

                   5
                       Dated: June 11, 2019                     HOGAN LOVELLS US LLP
                   6

                   7                                             By: /s/ Michael M. Maddigan

                   8                                            Michael M. Maddigan (SBN 163450)
                                                                Vassi Iliadis (SBN 296382)
                   9                                            Phoebe A. Wilkinson (Pro Hac Vice
                                                                Application to be submitted)
                 10                                             Victoria A. Joseph (Pro Hac Vice
                                                                Application to be submitted)
                 11
                                                                Attorneys for Defendant LG Electronics
                 12                                             U.S.A., Inc.
                 13

                 14    Dated: June 11, 2019                     GIRARD SHARP LLP
                 15
                                                                By: /s/ Adam E. Polk
                 16

                 17
                                                                Adam E. Polk (SBN 273000)
                                                                Jordan Elias (SBN 228731)
                 18                                             Simon S. Grille (SBN 294914)

                 19                                             Attorneys for Plaintiffs

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                                                                      JOINT STIP TO SET BRIEFING SCHEDULE AND HEARING
H OGAN L OVEL LS US
       LLP
                                                                      DATE FOR DEFENDANT’S MOTION TO DISMISS
  ATTO RNEY S AT LAW                                                  CASE NO. 8:19-CV-00610-JLS-ADSX
